Ex. 24(b)(8.111) FIRST AMENDMENT TO THE PARTICIPATION AGREEMENT Reference is made to the Participation Agreement dated September 15, 2000 (together with all amendments thereof and supplements and exhibits thereto the “Agreement”) between ING Life Insurance and Annuity Company (formerly Aetna Life Insurance and Annuity Company) (the “Service Provider”) and MFS Fund Distributors, Inc. (“MFD”). Service Provider provides, either directly or in conjunction with a recordkeeper or other service provider(s) appointed by one or more qualified employee benefit plans (each, a “Plan”), administrative services including, but not limited to, plan administration, recordkeeping, reporting and communication/educational services (the “Administrative Services”), as described in the attached Schedule A, to the Plans and to Plan participants which invest in Class A and Class R3 shares of the Funds ( “Class R Shares”). Administrative Services for each Plan include processing and transfer arrangements for the investment and reinvestment of Plan assets in investment media specified by an investment adviser, trustee, sponsor or administrative committee of the Plan (a “Plan Representative”), generally upon the direction of Plan beneficiaries (the “Participants”). The Administrative Services are provided by Service Provider under service agreements with various Plans. Terms not otherwise defined herein have the definitions ascribed to them in the Agreement. Except as expressly amended hereby, the Agreement shall continue in full force and effect and unamended. This First Amendment to the Agreement (the “Amendment”) shall take effect as of January 1, 2007. WHEREAS, the Service Provider and MFD desire to amend the Agreement in the manner hereinafter set forth; NOW, THEREFORE, the Service Provider and MFD hereby amend the Agreement as follows: 1. Addition of MFS Party. MFS Service Center, Inc. (“MFSC”), which serves as transfer agent with respect to each of the MFS Funds (each, a “Fund”), is hereby added as a party to the Agreement for purposes of (i) receiving certain representations, warranties and covenants from the Service Provider with respect to the shareholder services provided pursuant to the Agreement and the Service Provider’s operations, controls and procedures, and (ii) advancing on behalf of the Funds all or a portion of the fees payable under the Agreement to the extent the Funds determine in their sole discretion that such payments are entitled to reimbursement under the Funds’ policies with respect to shareholder servicing payments as in effect from time to time. MFD and MFSC are referred to collectively as “MFS.” 2. Amendment of Recital. The seventh Recital in the Agreement is hereby deleted in its entirety and replaced with the following: WHEREAS, to the extent permitted by applicable insurance laws and regulations, the Service Provider intends to purchase shares in one or more of the Funds or share classes specified in Schedule B attached hereto (the “Shares”) on behalf of the Accounts to fund the policies, and MFS intends to sell such Shares to the Accounts. 3. Schedule A. Schedule A to the Agreement is deleted and replaced with the Schedule B attached to this First Amendment to the Agreement. 4. Transmission of Orders. The Service Provider agrees it shall transmit orders to purchase or redeem Shares to MFS or its designee according to the established protocols in Article I of the Fund Participation Agreement. 5. Compliance with Limitations on Purchases, Redemptions and Exchanges. The Service Provider will assure that orders for transactions in Shares comply with each Fund’s prospectus (including statement of additional information) restrictions with respect to purchases, redemptions and exchanges. MFS acknowledges the Service Provider’s restrictions as specified in paragraph 13 of this Amendment to the Agreement. 6. Maintenance of Records. Each party or its designee shall maintain and preserve all records as required by law to be maintained and preserved in connection with providing the shareholder services and in making Shares available to the Plan accounts. Upon the request of MFS, the Service Provider shall provide copies of all the historical records relating to transactions between the Funds and the Plan accounts, written communications regarding the Funds to or from such Plan accounts and other materials, in each case to the extent necessary for an MFS or any Fund to meet its recordkeeping obligations under applicable law or regulation, including to comply with any request of a governmental body or self-regulatory organization. 7. Calculation of Fees; Verification of Data and Services. The Service Provider acknowledges that MFS shall have exclusive responsibility for calculating payments due to the Service Provider under the Agreement. Upon Service Provider’s request, MFS shall provide to Service Provider supporting data showing the calculations for the payments. If the Service Provider maintains any information necessary to form the basis of the fee calculation, the Service Provider will, at MFS’ request, provide copies and electronic files of all the historical records necessary to enable MFS or its representatives to verify the accuracy of any information provided by the Service Provider that forms the basis of the fee calculation. The Service Provider agrees that it will permit MFS or its representatives to have reasonable access to its employees and records for the purposes of verifying the Service Provider’s compliance with the terms of this Agreement and verifying the accuracy of any information provided by the Service Provider that forms the basis of the fee calculation.
